             Case 7:19-cr-00497-NSR Document 235-6 Filed 05/07/21 Page 1 of 1




   God willing.                                                                                       (1)
    First day of the month of Adar, the month that flipped from mourning to celebration
   To my dearbrother, Samuel Adelbergl
   I'm writingthese lines to you with tears, not with ink, from my heart, not from my pen.

   I'm writing this letter to Samuel, my brother, not to the prosecutor from the government. (Although that
   legally, this is the same thing, you're allowed to use this letter however.you desire, but I'm telling you
   the truth, that I believe that under every Jewish prosecutor, there's a suppressed Jewish soul. The
   prosecutor doesn't confine other Jews in Jail. He places himself (his soui)`in Jail.....). I have written :a
   letter of 200 or 300 pages in Hebrew. For your former boss, Jeffrey Berman, but I have mainly intended
   you. I do however have to translate this letter. I'm sfillthinking of where to get the money for this.
   Regardless, in the meantime I stll have to do something.

   Dear brother, if you are seeking the truth, and you are not sold for the falsities, me and my dear friend
   (and your dear friend), Rabbiliteir Yisuschur Rosner, Will kiith speak with you at length.

   We want, and demand, in the name of your duty, to seek the truth. You should make time to speak to us
  fade-t0-fate. (It could wholeheartedly bethroUgh the other two prosecutors), we want to speak to you
  the whole truth regarding the holy community of Lev TA hor, and to answer for al the blood libels and
  antisemitic dirt that you have unfortunately sunken into.. We alto want to tell you everything everything
  evervthingshat the whole story was here. We will also, god willing, teach you a bit of law — briefly, we
  want you to understand us — could be we're going to war, possibly on a big war on a massive scale. But
  that **Snit mean to say that we can't work together to arrange all the rules of the game. There must
  be

                                                                                                     (2)
  a fair game [FAIR-GANIEL we want every "motion" [MOTION", To talk through it with you and to let you
      w from beforehand, that we don't want an attack by ambush [AMBS141, and we,alsO don't want any
  protection by ambush. We hold that;with truth and tender we can achieve more than anytrick (TRICKS'
  and manipulation.

  You can Write to us, or make a TELE-VISIT directly. Lok upon the Internet how it's made so very simple.
  Please, note that, by error, my name in jail is written as NACHMAN instead Of NACHAM. You can also
  make a TELE-VISIT with Meir Rosner.

  We recommend that to start, you should dedicate ten (10) hours to speak with us. Mainly to hear (we'll
  be happy to hear from you, but you don't have to fear, ""who knows what Lev Tailor will extract from
  me?", if y00 don't want to talk, don't talk. The main thing to get started is that you should hear, the
  truth:should be brought out in its entirety, without any lawyerly reservations or restrictions, which we
  despise so,much. If Jacob and Esau were able to figure it out in the Torah portion of Vayishlach, there's
  no reason that two (or four) JeWs shouldn't be able to figure it out, God willing.
 By dedicating ten hours, (it doesn't have to be at once, it could be 3, three, 3, three (and such), you'll
 save yourself hundreds of hours of confusion. Wars and humiliation. And you will be able to boast if you




Mtn it at fl                                                                                      7-
